 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDSnaider Syrup Corporation and Tulip Syrup Corpora-tion and United Syrup and Preserves EmployeesUnion,Local 193,Retail,Wholesale and Depart-ment Store Union,AFL-CIOand Local 918,affili-ated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca, Party to the Contract.Case 29-CA-3911September 12, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND PENELLOOn May 13, 1975, Administrative Law JudgeJames V. Constantine issued the attached Decisionin this proceeding. Thereafter, Respondents and theParty to the Contract filed exceptions and supportingbriefs. The Charging Party also filed cross-exceptionsand the General Counsel filedcross-exceptions witha supporting brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,' findings,2 andconclusions' of the Administrative Law Judge andto adopt his recommended Order as hereafter modi-fied.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that Respondents SnaiderSyrup Corporation and Tulip Syrup Corporation,Brooklyn, New York, their officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order, as so modified:1.Substitute the following paragraphs respectivelyfor paragraphs 1(i), 2(b), and 2(d)."1(i) In any other manner interfering with, re-straining, or coercing its employees in the exercise ofrights guaranteed them in Section 7 of the Act."2(b)Cancel its collective-bargaining contractwith Local 918 until said Local 918 shall become themajority representative of employees covered by saidcontract unless and until certified as such representa-tive by the National Labor Relations Board as theexclusive bargaining representative of such employ-ees, provided, however, that nothing herein shall re-quire Respondents to vary or abandon any wage orother substantive feature of its relations with its em-ployees, which they have established in the perfor-mance of said contract, or prejudice the assertion bythe employees of any rights they may have thereun-der."2(d) Post at their place of business at Brooklyn,New York, copies in English and Spanish of the no-ticemarked "Appendix." Copies of said notice, onforms provided by the Regional Director for Region29, after being duly signed by a representative of Re-spondent, shall be posted by them immediately uponreceipt thereof, and be maintained by them for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondents to insure that said notices are notaltered, defaced, or covered by any other material."2.Substitute the attached notice for that of theAdministrative Law Judge.i In additionalsupport of the Administrative Law Judge's reliance on theaffidavits ofemployees Jose Ramos and Jose Nunez as affirmative evi-dence,seeStarltteManufacturing Company,172 NLRB 68, 72 (1968);Calt-fornta v Green,399 U.S. 149, 154-155 (1970),De Sisto v. United States,329F.2d 929, 933 (C.A. 2, 1964), cert.denied377 U.S 979 (1964)2The General Counsel exceptedto theAdministrative Law Judge's fail-ure to find that a broad remedial order was warrantedWe findmerit to thatexceptionand accordingly amend the Order.Respondentsand the Party tothe Contract haveexcepted to certaincredibilityfindingsmade by the Ad-ministrativeLaw Judge.It is the Board's establishedpolicy notto overrulean AdministrativeLaw Judge's resolutionswith respectto credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect.Standard Dry Wall Products, Inc,91NLRB 544(1950), enfd 188 F.2d 362 (C.A. 3, 1951)We have carefullyexamined therecordand find no basis for reversinghis findings.7We find merit in GeneralCounsel's cross-exceptionsconcerning the Ad-ministrativeLaw Judge's failure to find reaffirmationof Charging Party'smajority representation based on authorization cards offered in evidenceand erroneously rejectedBecause of this reaffirmationand the Administra-tive Law Judge's finding thatthe Union did enjoy a continuingpresumptionof majority status at the time Respondents unlawfully signed a contract withLocal918,we do notfind thattheRespondents'unfair labor practices"causedLocal 193 to lose its majority." On this recordit seems clear that itnever did. It also appearsthat the stipulationconcerningLocal918's cardsdid not go totheir authenticity and that therecord lacks evidence on thatpoint. Therecordalso lacks corroboration of the testimonyof Snaider-otherwisea discredited witness-that thosewho signedcards for Local 918came to Snaideron June 26with a local representative to negotiate a con-tractAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWe hereby notify our employees that:WE WILL NOTrefuse to recognize and bargaincollectivelywithUnited Syrup andPreservesEmployees Union, Local 193,Retail,Wholesale220 NLRB No. 37 SNAIDER SYRUP CORPORATION239and Department Store Union, AFL-CIO, con-cerning ratesof pay, wages, hours of employ-ment,and other terms and conditions of em-ployment as the exclusive representative of theemployees in the bargaining unit described be-low.WE WILL NOTrecognize or bargaincollectivelywith Local 918, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, unless anduntil Local 918 is certifiedby the National La-bor Relations Board as the exclusive representa-tive of the employees in the aforesaid bargainingunit.WE WILL NOT maintain in effect any collective-bargaining contract with said Local 918 for theemployees in said unit, provided, however, thatnothing herein shall requirethatwe vary orabandon any wage or other substantive featureof our relations with our employees, which theyhave established in the performance of said con-tract, or prejudice the assertion by them of anyrights they may have thereunder.WE WILL NOT render assistance or contributeother support to said Local 918 in any attemptsitmakes to represent our employees.WE WILL NOT coercively interrogate our em-ployees regarding their union activities.WE WILL NOT give our employees the impres-sion of surveillance of their union activities.WE WILL NOT direct our employees to signcards for said Local 918.WE WILL NOT promise wage increases andother benefits to our employees to discourage orabandon membership in saidLocal 193, and toencourage membership in said Local 918.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights guaranteed them in Section 7of the National Labor Relations Act.WE WILL recognize and, upon request, bargaincollectively with said Local 193 as the exclusiverepresentative of the employees in the appropri-ate unit set out below with respect to rates ofpay, wages, hours of employment, and otherterms and conditions of employment,and, if anunderstanding is reached,embody such agree-ments in a written, signed contract.The bargain-ing unit is:All cooks,helpers, specialdelivery men, androutemen employed by us, excluding officeclericals,guards,and all supervisors as de-fined in Section 2(11) of the said Act.WE WILL refund to employees in said unit ini-tiation fees and dues paid by them to said Local918 as a result of our contract of June 26, 1974,with said Union.All our employees are free to become, remain, orrefuse to become or remain members of said Local193, or any other labor organization.SNAIDER SYRUP CORPORATION AND TULIPSYRUP CORPORATIONDECISIONSTATEMENT OF THE CASEJAMES V. CONSTANTINE, Administrative Law Judge: Thisisan unfair labor practice case litigated pursuant to theprovisions of Section 10(b) of the National Labor Rela-tionsAct, herein called the Act. 29 U.S.C. 160(b). It wascommenced by a complaint issued on August 30, 1974, bytheGeneral Counsel of the National Labor RelationsBoard, herein called the Board, through the Regional Di-rector of Region 29. That complaint is based on a charge,first amended charge, and second amended charge filed onJune 28, July 15, and August 22, 1974, respectively, byUnited Syrup and Preserves Employees Union, Local 193,Retail,Wholesale, and Department Store Union, AFL-CIO, herein called Local 193. Said charges and the com-plaint nameSnaider Syrup Corporation and Tulip SyrupCorporation as Respondents, and the complaint names Lo-cal 918 of the Teamsters International, herein called Local918, asthe Party to the Contract.In substance said complaint alleges that Respondentsviolated Section 8(a)(1), (2), (3), and (5), and that such con-duct affects commerce within the meaning of Section 2(6)and (7) of the Act. Respondents jointly and Local 918 havefiled separate answers admitting some allegations of thecomplaint but denying that any unfair labor practices werecommitted.Pursuant to due notice this case came on to be heardbeforeme at Brooklyn, New York, on December 9-11,1974, and February 11-14 and 19, 1975. All parties wererepresented at and participated in the hearing, and had fullopportunity to introduce evidence,examine and cross-ex-amine witnesses,file briefs,and offer oral argument. Mo-tions at the close of the trial,made to dismiss the case, weredenied. The General Counsel and Respondents' presidentargued orally at the close of the case. Briefs have beensubmitted by all parties but Respondents.This case presents the followingissues:1.Whether Local 193 is the exclusive representative ofemployees of Respondents so that Respondents must rec-ognize and bargain with Local 193.2.Whether Respondents early in 1974 negotiated withLocal 193 in bad faith.3.Whether Respondents' bargaining with Local 918 wasengaged in at a time when Local 918 did not represent amajority of employees.4.Whether Respondents:a.Coercively interrogated employees concerning theirmembership in, activities on behalf of, and sympathy forLocal 193. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDb.Warned and directed its employees not to become orremain members of, or to assist or support, Local 193.c.Gave its employees the impression of surveillance ofthe meetings and activities of Local 193, and the activitiesof its employees conducted for the purpose of collectivebargaining and other mutual aid and protection.d.Offered and promised its employees benefits and im-provements in working conditions to induce them to canceltheir membership in, and refrain from assisting or support-ing, Local 193.Upon the entire record in this case, and from my obser-vation of the demeanor of the witnesses, I make the follow-ing:FINDINGS OF FACT1.AS TO JURISDICTIONRespondent Snaider, and its wholly owned subsidiary,Respondent Tulip, are New York corporations engaged atBrooklyn,New York,as a single integrated business enter-prise in the business of manufacturing, selling, and distrib-uting syrups, fruit syrups, fountain syrups, and relatedproducts. During the year preceding the issuance of thecomplaint, Respondents purchased goods and materialsvaluedin excessof $50,000 directly from and sold directlyto States other than New York. I find that Respondents areemployers within the meaning of Section 2(2), and are en-gaged in commerce within the meaning of Section 2(6) and(7), of the Act, and that it will effectuate the purposes ofthe Act to assert jurisdiction over Respondents in this pro-ceeding.11.THE LABOR ORGANIZATIONS INVOLVEDLocal 193 and Local 918 each are labor organizationswithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. General Counsel's CaseIrvingJerry Fischer,businessmanager ofLocal 193,gave testimony substantially as follows for the GeneralCounsel. Said Local had a contractual relationship withRespondents untilApril 1972,as the latter were membersof Empire Association. However, on April 12, 1972, Snaid-er and Local 193 executed a separate collective-bargainingcontract expiring on April 30, 1974. (See G.C. Exh. 5.) Andon January 30, said General Counsel's Exhibit 5 was sup-plemented by a written agreement between the parties pro-viding for arbitration of disputes arising under said Gener-alCounsel'sExhibit 5. (See G.C. Exh. 8.)By letter dated February 25, 1974, Respondent Snaiderwrote to Local 193 that Snaider did not wish to renew thecontract (G.C. Exh. 5) with Local 193 which expired onApril 30, 1974, and also informed said Local 193, "Wehave not authorized anyone but the undersigned [JoeSnaider] to negotiate for our corporation." (See G.C. Exh.9.) Thereafter Fischer spoke to Respondents' president, JoeSnaider,and Joe's sons,Robert and Aaron,and also metonce with Joe Snaider and once with Robert and Aarontogether.Also Fischer made many telephone calls to Joe Snaider"for the purpose of bargaining between" Local 193 andRespondents for a contract. Once Joe scheduled such ameeting forApril 24with Fischer over the telephone forthe purpose of negotiating a contract.Although Fischerwent to the meeting place agreed on, "a restaurant on De-LanceyStreet,Joe never showed up."So Fischer called upRespondents'plant and spoke to Robert Snaider.Robertadmitted he knew about such appointment by Joe and re-plied that Joe had left saying Joe was on his way to meetFischer.However,Fischer did not meet with Joe Snaideruntil June17, 1974.About mid or late May 1974, Fischer met with Joe'ssons,Robert andAaron,pursuant to a meeting set up byJoe and Fischer over the phone.The "essence of the con-versation . . . was definitely on the contract."Fischerasked for"a similar contract that was in existence in theindustry."The Snaiders replied, "we don't think we shouldpay what everyone else is paying,"and added they would"discuss it further with their father."As the meeting ended,Fischer asked them if they had any objection to doing busi-ness with Local193.They both "emphatically" replied,"No, we have no objection whatsoever."Thereafter,Fischer had arranged to and did meet withJoe Snaider on June 17,1974, after being unable to reachhim by telephone"many times." (On one or two occasions,however,Fischer did talk to Joe on the telephone, and thelatter promised to meet with the former to discuss a con-tract.)On this June 17 occasion the two discussed "thecontract agreement."Joe insisted he "could not give theminimum wages as stated in the [industry] agreement" be-cause Joe "could hire people for much less." Joe also"wanted a three-year agreement under his[Joe's] terms,"but Fischer said "that is a physical impossibility."There-upon Joe mentioned, "I can get a better contract and havea Union shop agreement. . .with Jack Fector."Finally,Joe said,"Ihave to do what I want to do and I can get abetter deal from Jack Fector,"an official of Local 918.After June 17 Joe Snaider neither called nor contactedFischer,but the latter did telephone Joe Snaider a fewtimes without being able to reach him.On such calls Rob-ert Snaider answered the phone and informed Fischer, "Idon't know what my father wants to do.It is up to myfather."When Fischer,on these calls,told Robert that em-ployees informed Fischer that Fector of Local 918 hadasked such employees to sign cards for Local 918,Robertreplied,"That is something I can't answer."And althoughFischer requested Robert to ask Joe Snaider to call Fisch-er, Joe never responded to such request.Fischer obtained authorization cards for Local 193 onJune 20, 1974, from employees McKinney, Davis, Jr.,Brooks, and Peterson(see rejectedG.C. Exh. 11, 12, 13,and 14)and received in the mail from employee Yates acard dated June 21(see rejectedG.C. Exh.15). It was sostipulated. He also obtained signed cards in 1973 from em-ployees Ramos and Nunez (see rejected G.C. Exh. 16 and17) and testified that these two "are still members of ourUnion." It was stipulated.In addition,employeesAlfieri SNAIDERSYRUP CORPORATION241and Siracusa were members of Local 193 in June1974, butSiracusa left Respondent Snaider's employ on June 25 or26, although Alfieri is still an employee.Early in 1973, Fischer spoke to Joe Snaider about certainbargainable matters.Among other things they agreed thattheir contract(G.C. Exh.5) covered a unit composed of allproduction workers,all inside helpers,all route men, allgeneral and special delivery men, all shipping clerks, and"anyone in the plant.. .who would be actually takingmerchandise from the plant to be delivered to the custom-ers on the outside."On cross-examination Fischer asserted that he firstspoke to Joe Snaider about renewing the contract expiringon April 30, 1974 (G.C. Exh.5), in July or August 1973.Joseph Snaider,Respondents'president,was called as awitness by the General Counsel.A conspectus of his testi-mony follows.He started negotiations with Local 918 for acontract"a few days prior"to June 26,1974. A contractwas signed on said June 26."A couple of days"beforeJune 26,Snaider signed a "document,"which he termed a"contract,"when counsel for Local 918"and the negotia-tion committee of the employees. . .came down andmade demands upon me,and I[Snaider]was forced intosigning this contract. . . .As far as I was concerned, Iwould prefer to have no union."He also claimed he was"forced" to sign a contract with Local 918. (See G.C. Exh.19.)Among other things,he denied interrogating employ-ees about,or warning employees against,having conversa-tions with Fischer of Local 193.Snaider asserted that the "proof"that Local 918 present-ed to him that it represented a majority consists of the factthat Goldblatt,counsel for Local 918, "came in with [ten oreleven] signed cards by [my]employees. . .and the menwere there,and there were six of them,and they negotiateda contract. . .and I[Snaider] had no alternative but tosign this."He could not remember the name ofany ofsaid sixemployees.Prior to this Snaider had no negotiations or even"conversations"withFector,an officer of Local 918,"about[such] contract"or about Fector'sunion repre-senting Respondents'employees.Goldblatt came in with said six employees in the eveningand Snaider negotiated with them.They agreed on theterms of a contract that same night and Snaider signed aone- or two-page "document"which Goldblatt had writtenin longhand.The employees and Goldblatt also signed it.Then Snaider was given a xerox copy thereof.But saidwritten contract is not the"same" as General Counsel'sExhibit 19, a typewritten collective-bargaining contract be-tween Respondents and Local 918.According to Snaider,after he signed the handwrittendocument on June 25, of which he was given a xerox orphotostatic copy, he had further negotiations or discus-sions with Local 918 "about any additional terms and con-ditions that would go into General Counsel'sExhibit 19."He "had to meet" with Goldblatt,counsel for Local 918,"to finalize"said handwritten document at its offices. Theyso met on June 26 and signed a contract. (See G.C. Exh.19.) Said meeting of June 26 lasted "a couple of hours."However, someone other than Goldblatt signed the con-tract(G.C. Exh.19) for Local 918.Said General Counsel'sExhibit 19 contains a provision,itwas admitted at thehearing, requiring membership in Local 918 as a conditionof employment.See, also,sectionIIIof said GeneralCounsel's Exhibit 19 for such provision.Snaider further testified that he first obtained knowledgeof any organizational activity by Local 918 at his plant onthe evening of June 25 when six employees "walked in" tosee him. This is because no one from Local 918 talked tohim previously in June 1974, about representing Respon-dents' employees. It was stipulated that Local 918 hadcards from eight of Respondents' employees when GeneralCounsel's Exhibit 19 was signed on June 26. I find theseeight cards were signed on June 24, 1974 (see G.C. Exh.21), and that Joe Snaider first saw said cards when Gold-blatt on June 25 "came in with these cards, and the peopleto negotiate a contract," to quote Snaider.Joe Snaider further testified that in July 1974, Respon-dents' deducted dues and initiationfeesfor Local 918 fromthe wages of 10 of its employees. Respondents made suchdeduction pursuant to a "deduction authorization"signedby each of said employees. (See G.C. Exh. 22. See alsoG.C. Exh. 23 for names of employees.) But said authoriza-tions are dated June 24 (two cards), August 1 (five cards),September 6 (one card), August 30 (one card), 1974, andone card is undated.Robert Siracusa was called as a witness by the GeneralCounsel. An adequate summary of his testimony follows.Although he was served with a subpena he did not volun-tarily appear. As a result the Federal district court orderedhim to honor the subpena. He worked for RespondentSnaider from 1969 to the end of June 1974. On June 20,1974, Fischer of Local 193 spoke to Snaider's employees atthe American Diner. Siracusa learned of this meeting onJune 19 when employees told him they had arranged ameeting with Fischer. On June 21 Robert Snaider, a son ofJoe, said to Siracusa, "Were you at the union meeting lastnight," but the latter denied being there. Then Bob said,"There was a meeting at the American Diner." When Sira-cusa denied attending it, Bob asked, "Are you sure?" Sira-cusa answered, "Yes," and added that he had spoken toFischer on the phone.On or about June 21, 1974, Siracusa had a conversationwith Joe Snaider. The latter asked Siracusa whether Siracu-sa had been to Fischer's union meeting, mentioned in thepreceding paragraph. Siracusa denied that he attended it.When counsel for the General Counsel asked Siracusawhether certain officials of Respondents interrogated himwith several questions which I considered violations of Sec-tion 8(a)(1) and whether they threatened employees withreprisals if they espoused Local 193 he always answered, "Idon't remember" or "I don't know."BetweenJune 20 and the date he left Respondents' em-ploy in late June 1974, Siracusa received a raise in pay.Jose DeLa Rosa Ramos testified substantially as followsas a witnessfor the General Counsel. He has been em-ployed by Snaider Syrup since April 1968. He signed acard for Local 918 in June 1974. (See G.C. Exh. 21.) Onthis occasion he first heard of said Local 918. At no timedid representatives of Local 918 talk with Respondents'employees about what the employees might want in a con-tract.Ramos claims he signed General Counsel's Exhibit 26, a 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatement in Spanish which he gave to a Board agent, be-cause he was told he would not receive "his check" if hedid not sign said General Counsel's Exhibit 26. Jose Nunezwas present on this occasion. So was "this slim fellow" whowas the Board interpreter and asked Ramos questions.Ramos admitted that he personally wrote his initialswherever they appear on General Counsel's Exhibit 26,and that he signed said document. But he claims that whatiswritten in General Counsel's Exhibit 26 "was not trueIdon't know which part is true and which is not."Further, he was unable to recall whether he "at any timesigned a card for Local 193 Mr. Fischer's union," or re-ceived a $10 raise in pay in July or August 1974, or evenwhether Local 918 union dues were deducted from his pay.However, the record indicates he did sign a card for saidLocal 193. (See G.C. Exh. 17, rejected.) He often answeredquestions on direct with the phrase, "I don't recall," al-though said questions related to events occurring in thesummer of 1974.Ramos claimed that Fischer of Local 193, who was inthe vicinity when Ramos was interviewed by a Board rep-resentative,offered him money at that time.However,when Ramos finished his interview with the Board's agent,he was given a check. But he "did not know whom thecheck was from." Ramos also testified that the Board rep-resentative asked him questions and "would write some-thing down" when he answered such questions. Then saidrepresentative "read back" to Ramos what the former hadwritten "after that was all over,"and asked Ramos "if itwas the truth." Ramos replied, "Yes," it was the truth.However, he also at the hearing claimed, "I did not answerthe truth," and lied to him, "Yes, of course." Yet Ramoscontended he was "telling the truth here,"i.e.,as a witnessat the hearing of this case.On cross-examination, Ramos testified that Fischer andan interpreter were in the office where he, Ramos, went tobe interviewed by a Board representative. But Fischer wasnot in the room when Ramos was interviewed by said rep-resentative. And he repeated that he "invented some things[and] imagined some things"in answering questions wheninterviewed by the Board representative. Further, on crosshe stated that he "thought" the check he received at theclose of said interview was in the amount of $195 or $196but he "did not recall very well." Said check apparently issome kind of compensation to Ramos from Local 193 andRespondent Snaider Syrup Corporation. (See ChargingParty's Exh. l.)Another witness, Jose Nunez, testified for the GeneralCounsel.A compendium of his testimony follows. Heworked for Respondents about 6 years. Neither Joe Snaid-er nor his two sons ever talked to him "about a newunion." However, Nunez, when asked whether he had "anew union after some time," and whether he "changedunions," replied, "I changed it [union] by myself." JoeSnaider at no time told him that he, Nunez, had to sign acard for Local 918. Sometime in 1974 he met someonefrom "this new union," i.e., Local 918, at a time when Nu-nez "signed the card," but he doesn't recall whether he sawanyone from "that new union after that time." He alsoasserted that he was unable to recall several incidentswhich allegedly occurred in 1974, such, for example, as towhether he was with other fellow employees when theysigned cards for Local 918, or whether he saw Ramos signsuch a card, or whether Ramos ever did sign such a card,or whether he receiveda wage increasein July 1974.Nunez further testified that neither Joe Snaider nor Joe'ssons ever spoke to Nunez "about a new union" or men-tioned that employees were going to get wage increases.But he did state that $6 a month is withheld from his pay asdues for Local 918, and that "after we signed [a card forLocal 918] I receive $10" in increased wages. Nunez firstfound out that he was going to obtain this $10 wage in-crease from "the guy when I sign the card [for Local 918].These were the delegates from the new union," i.e., Local918.Continuing, Nunez stated that Coffey of NLRB, "anoth-er fellow," and Fischer of Local 193 were in the room withhim while Coffey took a statement from Nunez and Nunezwas asked to sign it. But Nunez had a chance to look at it,and following this he signed it. He signed because, accord-ing to him, Fischer informed him that Nunez would "notget any money from Mr. Fischer" if Nunez failed to signand swear to said statement. Fischer also promised Nunez"$5000, $6000." (Said sworn statement, according to theinterpreter at the hearing, states in Spanish "I have readthisdeclaration of two pages and I swear that it's thetruth," and is signed by Nunez. See G.C. Exh. 27 for identi-fication.)But Nunez insisted at the hearing that Coffeyasked Nunez questions, Fischer gave the answers, and the"other fellow . . . wrote it down in Spanish," but Nunez"didn't say anything." As to his oral testimony at the trial,Ido not credit Nunez, as I am convinced he was not stat-ing the facts:When I asked Nunez if he told the truth when he wasinterviewed by the Board agent, he replied, "I don't re-member." However, Nunez claimed that "Fischer lied"and that Fischer told him "to say so"; but Nunez also laterasserted at the trialthat he, Nunez, did not tell the truth.Finally, on direct Nunez declared that Fischer gave him acheck for $195 after Nunez gave and signed his statementto Coffey. See Charging Party's Exhibit 2 for said check.The affidavit of Nunez is dated October 10, 1974, but saidcheck for $195 is dated September 10, 1974, and contains abank notation "PAID Oct. 7, 1974." f have taken this intoconsideration in finding that I should not credit the oraltestimony of Nunez.On cross-examination, Nunez asserted he signed a cardfor Local 918 on June 24, 1974. (See G.C. Exh. 21.) Sometime later Fischer of Local 193 called him about separationpay and told him to come to Fischer's office to pick up "acheck for accumulated money from Mr. Snaider" in thesum of $5,000 or $6,000. So Nunez went to Fischer's officefor such check and found Coffey there also. Nunez alsosigned a statement in English on this occasion. He firststated he did not sign a statement in Spanish. But later heasserted he also signed a statement in Spanish. (See G.C.Exhibit 27.)On redirect, Nunez testified that he filled out the cardfor Local 918. (See G.C. Exh. 21.) This was the first time hemet anyone from Local 918 and the first time he knew thatLocal 918 "was trying to get employeesto sign cards." Buthe testified that he did not read said card, i.e., General SNAIDER SYRUP CORPORATIONCounsel'sExhibit 21,before signing it. Also on redirect,Nunez stated that Fischer said to him that Nunez "had toadmit what is in the statement in order to get the check."But when asked"what statement[Fischer]was talkingabout," Nunez replied, "I don't recall." Further, on redi-rect Nunez insisted he did not recall any of the questionsCoffey asked Nunez or the answers which Fischer alwaysgave to such questions.However, after Coffey had "written down" the statementhe allowed Nunez to read it over. Although Nunez wasunable to read said statement,because it was in English, henever mentioned this to Coffey. Also, Nunez did not knowwhat was in the statement when he signed it. Some timelater Nunez accompanied employee Ramos to Fischer's of-fice.Additionally, Nunez on redirect testified that his jobas a driver and routeman for Respondents requires him to"make out receipts. . .to customers. . .when it's somecredit." Also, he has received mail from Local 193 in Eng-lish, said mail being sent to him when he was a member ofsuch Local.Fischer was recalled on redirect by the General Counsel.An adequate resume of his said testimony is given here.About 4 or 5 days after September 10, 1974, he handedNunez the check in evidence as Charging Party's Exhibit 2.Itwas given to Nunez at the office of Local 193. It wasissued because Respondents held $15 a week"in escrow inthe event of a severance for any reason,then this moneythat was accumulated for that individual was given to theman at severance."However,as ofMay 1, 1974, "this planwas dissolved in lieu of a pension fund that was establishedat that time."Itwas a"jointly administered. . .severanceplan." The check was made out on September 10, 1974,and signed by Fischer and David Fox. Since"the plan ismanaged by both the union [Local 193] and . . . the em-ployer,"Fox signed as an employer representative adminis-tering said plan.Fischer sent a letter to Nunez and to other employeesindicating they had some money due them.Then Nuneztelephoned Fischer "to make an appointment."During thiscall Fischer told Nunez that Fischer had $195 due Nunez"plus there was $30 additional that the employer had notforwarded to us as yet, namely for the months of Marchand April of 1974." When Nunez asked, in said telephonetalk, "What is the money about," Fischer explained to him"in detail."He also told Nunez that the latter was entitledto $200 a week as a routeman and $165 a week as a specialdelivery man. When Nunez mentioned that he was beingpaid$125 a week,Fischer told him that Nunez was due anadditional $4,000 "or maybe even $5000" in back wages.In the foregoing telephone conversation Nunez statedthat Local 918 "give us[a] three-year contract. . .about$25 [increase in wages] in the three years."Then Nunezasked, "What about my check?" Fischer replied, "You canpick up your check . . . if you want to. And only if youwant to,I could have. . .here,two men,one representingthe National Labor Relations Board. . .you can tell himwhat happened when you were told-when you partici-pated with the other union ...." Then Nunez stated thatJoe Snaider said that Snaider did not want Fischer on his[Snaider's]back any more." So Fischer replied it did nogood to tell him about Snaider but Fischer"could arrange243it" for Nunez "to tell the story to someone who can dosome good, I'll make sure that the man is here when youcome [to speak to him]"; but Fischer added, "As far as thecheck is concerned, the money is yours. You don't have tocome here . . . I can bring you the check or I'll mail youthe check."Continuing his testimony, Fischer then arranged to haveCoffey see Nunez and Coffey arranged with Nunez to meetNunez at Fischer's office. Then Coffey asked Fischer to beat Fischer's office when Nunez came because it would oc-cur after business hours and Coffey wanted to be sure theoffice would not be closed. Nunez did show up at the timeagreed upon between Nunez and Coffey. When Nunez ar-rived Fischer handed him a check (Charging Party's Exh.2) and was told by Fischer that Respondents "still owes$30 to the fund. As soon as we get it, we'll certainly for-ward it to you."Fischer, after handing the check to Nunez, asked thelatter if Nunez wanted to see the Board's representativewho would soon come there. Nunez replied in the affirma-tive.Said representative, Coffey, soon arrived and inter-viewed Nunez alone in another room at the offices of Lo-cal 193. As Fischer left that room he told Nunez to "tellnothing but the truth," and Nunez assured him "I under-stand, I got to tell the truth." When Nunez finished hewent to Fischer and told Fischer that Nunez was comingback with Ramos. So Coffey stated that on the occasionwhen Ramos would be interviewed an interpreter would bepresent. But Nunez suggested that he could act as an inter-preter for Ramos. However, Coffey rejected this offer byNunez.On October 10, 1974, Nunez and Ramos did appear atthe offices of Local 193. When Ramos and Nunez arrived,Fischer instructed Nunez to tell Ramos "to tell nothing butthe truth." Then Nunez in Spanish conveyed this messageto Ramos. Coffey was present with Monti, the Board's in-terpreter. Fischer handed Ramos a check dated September10, 1974 (see Charging Party's Exh. 1) before Ramos spoketo Coffey and Monti. Then Monti interviewed Ramos inthe presence of Nunez and Coffey, but Fischer was notpresent during this time.Fischer further testified, on cross, that he was not evenpresent when Coffey questioned Nunez, so that Nunez waswrong when Nunez testified that Coffey "wrote down what[Fischer] said" while Coffey was interrogating Nunez.Crediting Fischer, I find that neither Ramos nor Nunezwas told that they would receive their checks only if theygave false statements in their affidavits. I have creditedsaid affidavits as more fully recited below.B. Charging Party's EvidenceIn addition to introducing evidence through some of theGeneral Counsel's witnesses, Local 193, the Charging Par-ty, also put on evidence with a witness of its own. Suchevidence is set forth below in this subsection.Clarence Dale Buckius, a secretary-treasurer of Local780, United Telephone Answering Service, testified for Lo-cal 193. An adequate abridgment of his testimony follows.Local 193 "rents a room" in the office of Local 780, so thatthese two unions share offices. In September 1974, Fischer 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Local 193 had members of Local 193 come to the mainoffice to receive checks from the Separation Fund. One ofthose arriving for such a check was Nunez.When Nunezcame Fischer spoke to Nunez at such office and escortedNunez to the front desk where Fischer took a check from"the Separation Account file"and handed Nunez suchcheck.Fischer told him the check was from the SeparationFund.At the same time Fischer informed Nunez that Cof-fey had not yet shown up, so that Nunez did not have tostay unless he really wanted to. Then Nunez and Fischerwalked out of the office.Soon Coffey came to the officeabout 10 or 15 minutes later.Fischer then took Coffey "tothe back."On cross Buckius stated that Fischer is president of Lo-cal 780,and that he discussed the instant case with Fischer.But Buckius holds no position with Local 193.C. Local 918's EvidenceJoseph Snaider,Respondents'president, was called as awitness by Local 918,the Party to the Contract.He testi-fied as such witness substantially as follows.AlthoughGeneral Counsel'sExhibit 5, the collective-bargaining con-tract between Local 193 and Respondent Snaider SyrupCorporation is dated April 12, 1972,he did not sign it forsaid Respondents until January 30,1973. Said contract wassigned simultaneously with another document(G.C. Exh.8) at Mr.Halfond's office. Halfond"is an owner of NewYork Syrup Corporation, and also was the President of theAssociation.And he is the arbitrator on this [other] docu-ment,"i.e.,General Counsel'sExhibit 8. Said GeneralCounsel's Exhibit 8 was signed on January 30, 1973, andprovides that Bernard Halfond has been selected by Re-spondents and Local 193 to decide all disputes"under theaforementioned contract. . .dated April 12th, 1972" and"any and all labor disputes between the parties herein."Continuing, Snaider testified that he did not arrange tomeet and did not meet Fischer at Ratner'sRestaurant, orat Constantine'sRestaurant,and that he never authorizeda meeting between Fischer and Snaider's two sons.Howev-er, his said sons told Snaider that they met with Fischer ata restaurant.When he heard this from them Snaider "blewhis cork. . .telling them they had no right,whatsoever, totalk for me,since I had written a letter advising Mr. Fisch-er that nobody but I can do any type of[labor] negotia-tions. . .and that they had no right to go there above myhead." See General Counsel's Exhibit 9 for the above letterreferred to by Snaider.Further,after April 30, 1974, Local193 never presented union designation cards to Snaider,nor did Snaider ever tell Fischer that Snaider could obtaina better contract from Local 918 or that Snaider could dobusiness with Fector of Local 918.In Respondents'contract with Local 918 (see G. C. Ex-hibit 19) at page A-2, there is a provision requiring Re-spondents to make a $45-a-month contribution per em-ployee to the Local 918 welfare fund.On cross Joe Snaider testified that he signed Respon-dents'contract with Local 918 on June 26, 1974,but couldnot recall the date when his sons met with Fischer.But, headded, "that the meeting must have happened after I wrotethis letter"of February 25. (See G.C. Exh.9 for suchletter.)In said letter he informed Fischer that"we have notauthorized anyone but the undersigned to negotiate for ourcorporation."He did this"because I admonished themthat they had no right to go above my head,since theyknew that I was the only one that could negotiate anylabor with respect to the company."And he insisted thathe had no conversation with Fischer after February 25 andduring March,April,May, and June 1974.Further,on cross,Snaider asserted that one of his sons issecretary and the other is a vice president of Snaider SyrupCorporation,and that they are "active in the business.... They are in charge of the inside work."And thewritten answer of Respondents admits,by failing to deny,paragraph 9(b) of the complaint that said sons "are andhave been at all times material herein,agents of Respon-dents,acting on their behalf."D. Concluding Findings and DiscussionIn arriving at the findings hereinafter set forth, I havefollowed certain principles of law. (1) The burden of proofrests upon the General Counsel to establish the allegationsof his complaint, and this burden remains with him duringthe entire trial.A corollary is that no burden rests uponRespondents to disprove any of the allegations pleaded inthe complaint. (2) In addition,the failure of the Respon-dents to prove any one or more of their defenses does notconstitute affirmative evidence constituting to the GeneralCounsel's onus of proving his case. (3) Finally, as hereinaf-ter recited, I have not credited Respondents'evidence onsome aspects of the case.But this does not amount to affir-mative evidence capable of supporting the GeneralCounsel's obligation to prove his case.Ri-Del Tool Mfg.Co., Inc.,199 NLRB 969, 973(1972). "The mere disbeliefof testimony establishes nothing."N.L.R.B.v. Joseph An-tell,Inc.,358 F.2d 880, 883 (C.A. 1, 1966).SeeGuinan v.Famous Players,167 N.E.235, 243(Mass.).1.As to the 8(a)(1) and 8(a)(2) violationsOn June 21, 1974, Robert Snaider,an officer of Respon-dents whom I find to be an agent thereof,asked employeeRobert Siracusa whether Siracusa attended a meeting be-tween Fischer of Local 193 and Respondents'employeesheld on June 20. When Siracusa denied being there,Snaid-er stated that such a meeting was held at the AmericanDiner.Joe Snaider,Respondents'president,also asked Si-racusa substantially the same question.Ido not credit Joethat he did not so question Siracusa. Crediting Siracusa, Ifind such interrogation unlawful and such statement that ameeting was held as giving the impression of illegal surveil-lance of union activity of employees.At the hearing I refused to accept the General Counsel'soffer of affidavits given to the General Counsel by employ-ees Jose Ramos and Jose Nunez,although they were re-ceived to impeach them.However,I did state that I wouldtreat such affidavits as affirmative evidence on behalf ofthe General Counsel if the attorney for the General Coun-sel cited authorities in the brief warranting such consider-ation of said affidavits.Ihave been referred toWigmoreinsuch brief. On the basis of J. WigmoreOn Evidence(Chad- SNAIDERSYRUP CORPORATIONbourn ed.),volume IIIa,section 1018,and relevant casestherecited byWigmore,I am of the opinion,and rule, thatImay regard said affidavits as affirmative evidence, not-withstanding they were contradicted at the hearing, if Ideem the affidavits worthy of belief.I find that such affida-vits are entitled to be believed and, accordingly,I shall beguided by them and shall disregard the oral testimony ofsaid two witnesses to the extent it is inconsistent with saidaffidavits.The affidavit of Ramos,which I credit because I creditFischer that no conditions were attached to Ramos' receiv-ing the latter's check(see Loc.193 Exh.1) and do notcredit Ramos that said affidavit(G. C. Exh.26) "was nottrue,"discloses the following:he signed a card for Local193 on May 31, 1973. Sometime in June 1974, Joe Snaidertold him that"we were going to have a new union."About2 weeks later Snaider informed employees that Local 918"was outside and then all the employees went outside. Nu-nez . . . on this occasion"told Ramos"to go outside tosign a card for the new union."Men from Local 918 "weresaying that I [Ramos] had to sign the card to belong to thenew union.The men gave[Ramos] a card. . . . The boss,Joe Snaider,was outside the factory on this occasion about30 feet away from me[Ramos]."Two weeks following the above occasion Local 918 "del-egates were talking with the employees inside the factoryoutside the boss' office.The workers told the union menthat they wanted raises."So the Local 918 delegates spoketo Joe Snaider and soon thereafter informed the workersthat Snaider had agreed to give $10 "more in raises a year."And then Joe Snaider "came out of his office and told us[the same thing]."The sworn statements in the affidavit of Ramos which Ihave credited convince me, and I find,that Respondentsgave assistance to Local 918,and offered and promisedbenefits to its employees to discourage and abandon mem-bership in Local 193, contrary to the provisions of Section8(a)(1) and(2) of the Act.On the basis of the affidavit of Jose Nunez(seeG.C.Exh. 27),which I credit, I find as follows. (In this connec-tion I do not credit Nunez that he signed said affidavitonly because Fischer insisted that he,Fischer,would with-hold the check of Nunez (see Loc. 193 Exh. 2) if Nunezfailed to subscribe such affidavit.) On June 25, 1974, Nu-nez observed Respondents'president, Joe Snaider,speak-ing to two representatives of Local 918 outside Respon-dents'plant.Snaider soon told Nunez, "Ihave a good newunion.Iwant Jerry Fischer off my back.You have to signa card to belong to this union.There are two delegatesfrom the new union."Thereupon,said delegatesgave Nu-nez a card which he signed.Then Joe Snaider instructedNunez to get hold of employee Ramos.When Nunez went through the plant seeking Ramos, theformer was followed by Joe Snaider who repeated to Nu-nez, "I want Jerry Fischer off my back."Soon Nunezfound Ramos and informed the latter to "go outside to signfor the new union."Ramos did go out and signed a cardfor Local 918.Later that day Nunez asked the representa-tives of Local 918, "And our salary?" They replied, "Don'tworry,we'll take care of that."Two weeks later the "delegates" of Local 918 spoke to245allRespondents'employees in the factory outside JoeSnaider'soffice.After learning from the employees thatthey wanted raises,said delegates entered Snaider's office.Soon they came out and said to the employees that Snaideragreed to give such employees "only a $10 raise a year."Shortly after this Snaider himself came out of his officeand, in the presence of said delegates, told the employeesthat he had agreed to give the employees "a raise of $10."It is my opinion, and I find, that Joe Snaider's conductas described by Nunez in the latter's affidavit amounts toboth assistance to Local 918 and a promise of benefits todiscourage membership in Local 193. And I further findthat such conduct contravenes Section 8(a)(1) and (2) ofthe Act.2.As tothe 8(a)(3) violationsIt is admitted that Respondents and Local 918 enteredinto a collective-bargaining agreement on or about June26, 1974, and that said agreement contains a union-securityprovision requiring membership in said union as a condi-tion of employment in a unit described in paragraph 12 ofthe complaint. Since I have found elsewhere herein thatRespondents are under an obligation to recognize and bar-gain with Local 193, I find that said contract with Local918 and said union-security clause therein constitute assis-tance to Local 918 which violates Section 8(a)(2) and (1) ofthe Act, and that said contract and its provisions unlawful-ly encourage membership in Local 918 so that Section8(a)(3) and (1) of the Act is thereby infringed.3.As to the8(a)(5) violationsInitially, I find the following to be an appropriate unitfor the purpose of collective bargaining:All cooks, helpers, special delivery men, and routemenemployed by Respondents, excluding office clericals,guards, and all supervisors as defined in Section 2(11)of the Act.And I find that Respondents and Local 193 have beenparties to and have maintained in effect a collective-bar-gaining contract effectiveApril 12, 1972,and expiringApril 30, 1974, concerning rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment of the employees in the appropriate unit describedabove. (See G.C. Exh. 5.)Crediting Fischer, and not crediting Respondents' evi-dence inconsistent therewith, I further find as follows. Af-ter receiving Joe Snaider's letter of February 25, 1974 (seeG. C. Exh.9) statingthat the contractexpiringon April 30,1974, would not be renewed, Fischer made many telephonecalls to Snaider for the purpose of negotiating a new con-tract.Although Snaider made an appointment to meetFischer on April 24, Snaider failed to keep it.About late or mid-May 1974, Fischer met with JoeSnaider's sons, Robert andAaron,pursuant to a meetingset up mutually by Joe and Fischer over the phone. Saidsons and Fischer discussed the terms of a renewal contract.I find that Joe, by arranging such a meeting, thereby notonly authorized his sons, who were officers of Respon- 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDdents, to act for Respondent, but also in effect canceledJoe's letter to Fischer of February 25, 1974 (see G. C. Exh.9), in which Joe stated that only he, Joe, was "authorized... to negotiate for our corporation," i.e., Snaider SyrupCorporation. Although Joe Snaider testified that his sonsacted without his permission in negotiating with Fischerand he, Joe, blew his top when he learned his sons had soacted, I do not credit Joe. In arriving at this credibilityfinding I have taken into consideration the fact that at notime did Joe inform Fischer that Joe's sons lacked permis-sion or authority to act for Respondents after Joe learnedthat they discussed a contract with Fischer.Thereafter, on June 17, 1974, Fischer met with JoeSnaider and discussed a collective-bargaining contract. Ido not credit Snaider that such meeting did not take place.And I further find that, on this occasion Joe stated that hecould obtain a better contract from Local 918.At no time during Fischer's meeting with Joe.Snaider orJoe's two sons did any one of them question the majorityof Local 193. Said majority was in existence when Local193 and Respondents signed their collective-bargainingcontract dated April 12, 1972. (See G. C. Exh. 5.) "Theexistence of a prior contract, lawful on its face, is sufficientto raise a dual presumption of majority, first that [Local193] had majority status when the contract was executedand second that the majority continued at least through thelife of the contract. Following the expiration of the con-tract, the presumption continues, and the burden of rebut-ting it rests, of course, on the party who would do so."EasternWashington Distributing Company, Inc.,216 NLRBNo. 186 (1975).The question then is whether Respondents have rebuttedthe foregoing presumption that Local 193 represented amajority of the employees in the unit in question. "It [is]incumbent upon the Respondent, in defending its refusalto bargain with [Local 193], to demonstrate either that [Lo-cal.193] did not in fact enjoy majority support at the timeof the refusal to bargain, or that it had reasonable doubtsbased on objective considerations for believing [Local 193]had lost its majority status when it refused to bargain."EasternWashington Distributing Company, Inc.,216 NLRBNo. 186. Such presumption continues "following the expi-ration of the contract."Id.Moreover, "before refusing tobargain, it was incumbent upon the Respondent to rebutthat presumption either by showing (1) that at the time ofthe refusal [Local 193] no longer enjoyed majority'repre-sentative status, or (2) that its refusal was predicated on agood-faith and reasonably grounded doubt of [Local 193's]continued majority status."Id.However, the assertion of doubt must be raised "in acontext free of unfair labor practices.." Nu-SouthernDyeing & Finishing, Inc.,179 NLRB 73, fn. 1 (1969), en-forcement denied in part 444 F.2d 11 (C.A. 4, 1971). Andthe loss !of majority must not have resulted from theemployer's unfair labor practices. "An employer may notavoid the duty to bargain by demonstrating a loss of ma-v.Little Rock Downtowner, .Inc.,414 F.2d 1084, 1091, fn. 4(C.A. 8, 1969). Accord:Bartenders; Holel,Motel and Res-taurant Employers Bargaining Association of Pocatello,213NLRB No. 74 (1974). ,-.Upon an analysis of the entire record I am persuaded,and find, that certain unfair labor practices of Respon-dents not only caused Local 193 to lose its majority butalso lead me to find that Respondents lacked a good-faithdoubt of the majority of Local 193. These unfair laborpractices, recited elsewhere herein, are restated briefly atthis point.(a)Robert Snaider, an officer of Respondents, unlaw-fully interrogated employee Siracusa whether the latter at-tended a meeting held by Local 193 for Respondents' em-ployees and also, in the same conversation, gave theimpression of surveillance of employee union activity bytelling Siracusa that such a meeting occurred.(b) Joe Snaider in June 1974 told employee Ramos that"we were going to have a new union."(c) In June 1974, Joe Snaider told employees to go "out-side" where representatives of Local 918 were waiting, andalso, on this occasion told employee Ramos that Ramoshad to sign a card to belong to said union.(d) In late June 1974, Joe Snaider informed Respon-dents' employees that he had agreed with Local 918 to givethem raises of $10 a year, but this occurred only after suchemployees told Local 918 they wanted raises and said localimmediately thereafter reported such desires to Joe Snaid-er.(e)On June 25, 1974, Joe Snaider told employee Nunez,"I have a good new union [i.e., Local 918]. I want JerryFischer [of Local 193] off my back. You have to sign a cardto belong to this new union. There are two delegates fromthe new union." Said delegates soon gave Nunez a cardwhich he signed for Local 918.(f)On June 25, 1974, Joe Snaider repeated to Nunez, "`Iwant Jerry Fischer off my back." Snaider also told Nunezto get hold of employee Ramos. Nunez did so and directedRamos to "go outside to sign for the new union." So Ra-mos did go outside and signed such a card for Local 918.(g) Joe Snaider failed to fulfill Respondents' obligationto continue to meet with Local 193 to negotiate anothercontract when, their contract expired on April 30, 1974.This constitutes a violation of Section 8(a)(5) because themajority of Local 193, which was'presumed to continueuntil affirmative. evidence to overcome such presumptionwas introduced, has not been shown to have been lost priorto the date when Respondents entered into a contract withLocal 918 on June 26, 1974. Since Respondents did notnegotiate with Local 193 in good faith during such period,Respondents may not now seek to have its conduct upheldin signing a contract with Local 918 following Respon-dents' failure to meet with Local 193 at a time when themajority of Local 193 was presumed to continue.-Inmy, opinionEasternWashington Distributing Compa-ny, Inc.,216 NLRB No. 186, supports the above. conclu-sion.Alex Edelman, et. al., d/b/a, Wavecrest-Home'for'Adults,217 NLRB No. 47 (1975), to be distin-guishable. and, therefore, am of the opinion it does notcompel a contrary result in the instant case. Moreover, thetest as to whether Respondents in good faith believed Lo-cal 193 lost its majority between April 30 and June 25,11974, is that facts demonstrating a loss of majority must be"known to an employer before it- withdraws recognitionand not thereafter."Bartenders Bargaining Association of SNAIDERSYRUP CORPORATIONPocatello,213 NLRB No. 74. The record herein does notdisclose aloss of majority by Local 193 during such period.Hence Respondentswere not legally excused from recog-nizing and bargainingwith Local 193 after their contractexpired on April 30, 1974, and could not lawfully enter intoa contract with Local 918. This is because an employermay not withdraw recognition during negotiations for anew contract when he caused the established bargainingrepresentative, i.e., Local 193, with which he is negotiatingto lose itsmajority or when he unlawfully aided or assisteda rivalunion, i.e.,Local 918, or both.Bartenders BargainingAssociation of Pocatello,213 NLRB No. 74.4.As to the appropriate remedySinceithas been found that Respondents did not bar-gain in good faith with Local 193 when said Union's con-tract expired, although said Union's majority presumptive-ly continued,and sinceRespondents unlawfully aided andassistedLocal 918 during the period when Respondentswere under a legal obligation to negotiate and bargain withLocal 193, 1 find that, among other things, the followingaction isnecessary to correct such conduct by Respon-dents:(a)Respondents should be ordered by the Board to (1)withdraw recognition from Local 918, (2) cancel the collec-tive-bargainingcontract entered into by Respondents withsaid Local 918, and (3) refund to employees dues and initi-ation feespaid by them to said Local 918 to the extent suchpayments were required to be made by such contract.(b)Respondents should be required to bargain collec-tively in good faith with Local 193 upon request by saidUnion and, if an understanding is reached, embody theterms of suchagreementin a written signed collective-bar-gaining contract.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondents set forth in section III,above, found to constitute unfair labor practices, occurringin connection with their operations described in section I,above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYAs Respondents have been found to have engaged inunfair labor practices, I shall recommend that they be or-dered to cease and desist therefrom and that they take spe-cific action, as set forth below in the recommended Order,designed to effectuate the policies of the Act. The conductof Respondents does not reflect a general disregard or hos-tility of the Act, and I so find. Accordingly, I find that abroad remedial order against Respondents is not warrant-ed. Rather, I find that it will accomplish the policies of theAct to enjoin Respondents from repeating the transgres-sions found above to constitute unfair labor practices andsimilar or like conduct.247Upon the foregoing findings of fact and the entire recordin this case, I make the following:CONCLUSIONS OF LAW1.Local 193 and Local 918 each are labor organizationswithin the meaning of Section 2(5) of the Act.2.Respondents are affiliated businesses with commonofficers, ownership, directors, and operators; constitute asingle integrated business enterprise; are employers withinthe meaning of Section 2(2); and are engaged in commerceas defined in Section 2(6) and (7) of the Act.3.Prior to and since April 12, 1972, Local 193 has been,and now is, the exclusive bargaining representative of allthe employees in the unit described below, and Respon-dents are now, and have been at all times material herein,legally obligated to recognize and bargain collectively withLocal 193 as such representative.4.An appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(b) of the Actcomprises all cooks, helpers, special deliverymen, androutemen employed by Respondents, excluding office cler-cials, guards, and all supervisors as defined in Section 2(11)of the Act.5.By recognizing and bargaining with Local 918 sinceon or about June 26, 1974, concerning rates, of pay, wages,hours, and other terms and conditions of employment, andby refusing to recognize and bargain with Local 193 sincesaid June 26, as the exclusive bargaining representative forthe employees in said appropriate unit, Respondents haveengaged in unfair labor practices condemned by Section8(a)(5) and (1) of the Act.6.Respondents have engaged in unfair labor practicescondemned by Section 8(a)(2) and (1) of the Act by:(a)Executing and maintaining in effect since June 26,1974, a contract with Local 918 for the employees in saidunit.(b)Having a provision in said contract with Local 918requiring membership in Local 918 as a condition of em-ployment.(c)Unlawfully rendering assistance to Local 918 whichaided said Union in obtaining recognition from Respon-dents for the employees in said unit.7.At all times material herein, Local 193 has repre-sented a majority of the employees in the aforesaid unitand has been, and is now, the exclusive bargaining repre-sentative of all the employees in such unit, and Respon-dents are now, and have been at all times material herein,legally obligated to recognize and collectively bargain withsaid Local 193 as such representative.8.Respondents have negotiated in bad faith with Local193 from March 1974, to June 25, 1974, contrary to theprovisions of Section 8(a)(5) and (1) of the Act.9.Respondents have committed unfair labor practicesprohibited by Section 8(a)(1) of the Act by:(a)Unlawfully interrogating employees regarding theirunion activities.(b)Giving employees the impression of illegal surveil-lance of employee union activity.(c)Directing employees to sign cards for Local 918.(d) Promising wage increases and other benefits to em- 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees to discourage or abandon membership in Local193, and to encourage membership in Local 918.10.Respondents unlawfully encouraged membership inLocal 918 by entering into the above-mentioned contract,containing a union-security clause, with Local 918, con-trary to the provisions of Section 8(a)(3) and (1) of the Act.11.The unfair labor practices recounted above affectcommerce within the contemplation of Section 2(6) and (7)of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER1Respondents, Snaider Syrup Corporation and Tulip Cor-poration, Brooklyn, New York, their officers,agents, suc-cessors,and assigns, shall:1.Cease and desist from:(a)Refusing to recognize and bargain collectively withLocal 193 as the exclusive bargaining representative of allthe employees in the above-described appropriate bargain-ing unit.(b)Recognizing and bargaining with Local 918 as theexclusive bargaining representative of all the employees inthe aforesaid bargaining unit.(c)Maintaining in effect any collective-bargaining con-tract with Local 918 for the employees in said unit.(d)Renderingassistanceor contributing other supportto Local 918 in any attempts it makes to represent Respon-dents' employees.(e)Coercively interrogating employees regarding theirunion activities.(f)Giving employees the impression of surveillance oftheir union activities.1 In the event no exceptions are filed asprovided by Sec. 102 46 of theBoard'sRules and Regulations,the findings,conclusions,and recommend-ed Order herein shall, asprovidedin Sec102.48 ofsaid Rules and Regula-tions, be adoptedby the Boardand become its findings,conclusions, andOrder,and all objections thereto shall be deemedwaived forall purposes.(g)Directing employees to sign cards for Local 918.(h)Promising wage increases and other benefits to em-ployees to discourage or abandon membership in Local193, and to encourage membership in Local 918.(i)In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of rightsguaranteed to them in Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Recognize and, upon request, bargain collectivelywith Local 193 as the exclusive representative of the em-ployees found herein to constitute an appropriate unit,and, if an understanding is reached, embody such agree-ment in a written signed contract.(b)Cancel its collective-bargaining contract with Local918 until said Local 918 shall become the majority repre-sentative of employees covered by said contract in a man-ner and by methods sanctioned by the Act.(c)Reimburse each employee with the amount eachpaid Local 918 in dues and initiation fees to the extent thatsuch payments were required to be made pursuant to thecollective-bargaining contract between Respondents andLocal 918.(d)Post at their place of business at Brooklyn, NewYork, copies of the notice marked "Appendix." 2 Copies ofsaid notice, on forms provided by the Regional Directorfor Region 29, after being signed by a duly authorized rep-resentative of Respondents, shall be posted by them imme-diately upon receipt thereof, and be maintained by themfor 60 consecutive days thereafter in conspicuous places,including all places where notices to employees are cus-tomarily displayed. Reasonable steps shall be taken by Re-spondents to insure that said notices are not altered, de-faced, or covered by any other material.(e)Notify the Regional Director for Region 29, in writ-ing, within 20 days from the date of this Order, what stepsRespondents have taken to comply herewith.2 In the eventthe Board's Order is enforced bya Judgmentof a UnitedStates Court of Appeals, the words in the noticereading "Postedby Orderof the National LaborRelations Board" shallread "Posted Pursuant to aJudgmentof the United States Court of AppealsEnforcing an Order of theNational LaborRelationsBoard."